UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JANIS JONES,

                 Plaintiff,

        -v-                                                           No. 18 CV 11233-LTS-KNF

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                 Defendant.

-------------------------------------------------------x


                              ORDER ADOPTING REPORT & RECOMMENDATION

                 The Court has reviewed Magistrate Judge Fox’s February 19, 2020, Report and

Recommendation (the “Report”) (docket entry no. 21) which recommends that (1) the Plaintiff’s

motion for judgment on the pleadings, Docket Entry No. 17, be denied; and (2) the Defendant’s

motion for judgment on the pleadings, Docket Entry No. 19, be granted. No objections to the

Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

                 The Court has reviewed carefully Magistrate Judge Fox’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the



JONES - R&R ADOPTION                                       VERSION MARCH 30, 2020                    1
Report in its entirety for the reasons stated therein. Accordingly, Plaintiff’s motion for judgment

on the pleadings is denied, and Defendant’s motion for judgment on the pleadings is granted.

This Order resolves docket entry nos.17 and 19. The Clerk of Court is requested to enter

judgment accordingly.




       SO ORDERED.

Dated: New York, New York
       March 30, 2020



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




JONES - R&R ADOPTION                             VERSION MARCH 30, 2020                           2
